PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/419,276
Filing Date: January 30, 2017
Appellants: Konica Minolta Healthcare Americas, Inc.



__________________
Yuichi Watanabe
For Appellants


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 01, 2021, appealing from the Office action mailed September 01, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 01, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.

Whether claims 1-11, 13-20 are unpatentable under 35 U.S.C. § 103 as being obvious in view of U.S. Pub. 20160147952 to Garcia et al. in combination with U.S. Pub. No. 20150278369 to Wong et al. in combination with U.S. Pub. 20160019352 to Cohen et al.

(2) Response to Argument
SUMMARY OF PRIOR ART:
A summary of the prior art relative to independent claims 1 is given below.

With respect to claim 1, Garcia et al. teaches a method to search, extract, and display medical images and data between a plurality of medical repositories on a plurality of medical servers of healthcare facilities within a network, wherein the plurality of medical servers are connected through a data integration controller and comprises a local medical server and two or more remote medical servers, the method comprising causing the local medical server to: 

transmit a search request by a user to the plurality of remote medical servers, wherein the search request comprises a search key associated with a predetermined patient (See Garcia et al. Paragraph 110, 

receive and display medical information associated with the search request from the plurality of remote medical servers, wherein the medical information is organized into a user-selectable interface by the data integration controller (See Garcia et al. Paragraph 111, “clinical information system 100 then sends the healthcare information to the edge device 1208, and the edge device 1208 forwards the healthcare information to the first local information system 1204 and/or the second local information system 1206“).  
Garcia et al. does not explicitly indicate retrieving only the medical information for transmitting the information to one or more medical servers selected by the user to reduce a burden placed on the medical servers of the healthcare facilities within the network.
However, Wong et al. teaches transmit, to one or more of the remote medical servers associated with the medical information selected by the user, a medical data retrieval request to retrieve only medical data associated with the medical information selected by the user from the user-selectable interface, wherein the medical data retrieval request is transmitted only to the one or more of the remote medical servers associated with the medical information selected by the user information selected by the user to reduce a burden placed on the medical servers of the healthcare facilities within the network (See Wong et al. Paragraph 32, “Generation of the context-aware clinical portal may further include selection of content for each of the selected portlets. Selection of content for the portlets may also be performed based on the environment context. Each portlet may include a set of rules or criteria for selecting content for display, along with instructions for how format and/or display the content“);

receive only the medical data associated with the medical data retrieval request from the remote medical servers associated with the medical information selected by the user (See Wong et al. Paragraph 32, “Generation of the context-aware clinical portal may further include selection of content for each of the selected portlets. Selection of content for the portlets may also be performed based on the environment context. Each portlet may include a set of rules or criteria for selecting content for display, along with instructions for how format and/or display the content“); and 

display the received medical data to the user (See Wong et al. Paragraph 32, “Once the context-aware clinical portal 220 is generated, it may be provided to a user. It should be appreciated that the context-aware clinical portal 220 may be dynamically updated, adjusted, or modified based on changes to the environment context 202. For example, as the user performs various tasks throughout the day, the context-aware clinical portal 220 may dynamically update to add relevant portlets and remove irrelevant portlets”). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Wong et al. (context-aware healthcare information) and Garcia et al. (cloud-based clinical content distribution) with Webster et al. (content delivery).  This would have facilitated improve connections within a healthcare ecosystem.  See Garcia et al. Paragraphs 5-9.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: clinical content management.  The close relation between both of the references highly suggest an expectation of success.

Wong et al. as modified by Garcia et al. does not disclose the data integration controller creates a common patient ID for the medical data received by the local medical server, stores the common patient ID in a shared data table stored in the data integration controller, and stores the medical information associated with the received medical data under the common patient ID.
However, Cohen et al. teaches the data integration controller creates a common patient ID for the medical data received by the local medical server, stores the common patient ID in a shared data table stored in the data integration controller, and stores the medical information associated with the received medical data under the common patient ID and, the medical information stored under the common patient ID includes information associated with the medical data but not actual medical data (See Cohen et al. Paragraph 120 “the checklists 420d may self-populate during the process of regular care and documentation as a checklist item is completed. In some embodiments, completion of checklist items may generate time-stamped documentation of completed items and detailed action during the process of trauma care. In general, the checklists 420d are configured to be highly relevant to individual clinical circumstances, to limit their content to important and frequently omitted steps in clinical care, and to self-populate when tasks are accomplished during the regular processes of care” and 126 “data integration 515 to third party systems 520a-c while maintaining and adhering to strict security processes. This framework for the exchange, sharing and integration of patient data, can allow hospitals to realize the benefits of systems according to various embodiments of the present teachings as well as existing legacy information systems without major re-investment in new technologies. As shown in FIG. 5B, a single sign-on (SSO) authentication 525 allows for seamless authentication and authorization of users from a client computing device 530 for integration of data supporting IT in integrated system and role management, and providing users with one username and password to access various applications, such as EMR/HER 535 and/or system data and applications 540”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Wong et al. (context-aware healthcare information) and Garcia et al. (cloud-based clinical content distribution) with Cohen et al. (healthcare information).  This would have facilitated patient centric healthcare.  See Cohen et al. Paragraphs 2-14.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: clinical content management.  The close relation between both of the references highly suggest an expectation of success.

Appellant’s arguments:
In regards to claim 1, on Page 11, Appellant argues However, Cohen is silent about creating a common patient ID for medical data received by a local medical server (of a healthcare entity where a trauma patient is located) from remote servers of other healthcare entities. Cohen only discloses that the patient identifier 2375b is entered or generated when a patient is admitted to a healthcare entity. See Cohen at para. [0167], as suggested by the Examiner. 

Examiner’s Reply:
Examiner has reviewed remarks dated February 01, 2021, but respectfully disagrees and has further clarified the claims above.  
At Paragraph 165, Cohen teaches a GUI may include a navigation object 2305 having a primary navigation level 2325. Selection of a census selection area 2345 may cause a patient information object 2365 to be presented on the GUI. In some embodiments, the patient information object 2365 may be configured as a patient list, such as a list of patients in a healthcare facility, a department (for instance, an emergency room), affiliated with a particular healthcare professional, combinations thereof, or the like. The patient information object 2365 may include various information elements, including, without limitation, an area where the patient is located 2375a (for instance, the emergency room, the operating room, a particular room, or the like), a patient identifier 2375b, and other patient information 2375c.

At Paragraph 165, Cohen further teaches the programming instructions may include a healthcare information analysis and presentation application (the "healthcare information application") configured to, among other things, receive and analyze healthcare information and generate patient profiles and graphical user interface (GUI) elements associated with the patient profiles. The healthcare information application may be configured to receive, process, analyze, present, control, or otherwise manage healthcare information for various healthcare services, conditions, facilities, specialties, entities, providers, or the like. Although emergency room or "trauma" healthcare services are used as an example herein, embodiments are not so limited, as the system and healthcare information application may be used in connection with any healthcare services or facilities capable of operating according to some embodiments, including, without limitation, hospitals, outpatient facilities, surgical facilities (including emergency general surgery (EGS)), doctor's offices, medical specialists offices, diagnostic imaging centers, oncologist facilities, dental offices, nursing homes, or the like.

At Paragraph 87, Cohen further teaches system presents novel software tools and user interfaces that solve technical problems relating to providing medical care to patients, 
particularly in the real-time environment of trauma care.  A non-limiting example of a technical problem that is solved by the system is providing efficient and effective access to all of the information necessary to treat a patient from a single point of access.  Using conventional technology, such information is located in disparate locations, including paper charts and separate databases (e.g., vitals, demographic information, trauma event information, or the like).  Thus, the use of such conventional technology can result in consuming valuable time to obtain the necessary information for treating a patient.  For example, a physician in an emergency room may have to consult a paper chart or an electronic chart accessible through a computing device to obtain information concerning how the patient's injuries occurred.  The treating physician may then have to consult another source to determine the patient's current vitals and yet another source to locate what medications and/or fluids, if any, the patient has received.  The treating physician may then have to also consult with another source to determine which diagnostic tests have been completed and the results thereof.  During this time, the treating physician may not have access to accurate information regarding how much time has elapsed since the trauma event or where the patient is in the 
treatment process. Cohen uses a patient identifier which is substantively equivalent to a common patient idea with data integration in order to create a real-time patient profile in order to aggregate need information through a cloud system in order to inform a medical provider in order to better serve a patient using efficient searching and presentation.  Therefore the rejection is maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/N. A./
Examiner, Art Unit 2154
Conferees:

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168                                                                                                                                                                                                                                                                                                                                   





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


/N.E.A/Examiner, Art Unit 2154